Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-10, drawn to a needle, classified in H01L21/67126
Claims 11-14, and 21-25, drawn to a flip chip semiconductor package having underfill fillets, classified in H01L 21/563
Claims 15-19, drawn to a method of using a needle to apply underfill, classified in H01L 23/3171.

The inventions are independent or distinct, each from the other, because: 
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of invention I could be used to practice another and materially different process, such as a medical procedure.  Meanwhile, the process as claimed can be practiced by another and materially different apparatus, such as by using a needle in which the channels extend along a width but not a length of the needle, e.g. when the channels are depth gauges.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process can be used to make another and material different product, such as any device which is not a semiconductor package but has underfill (e.g. an interposer, glue base for wiring, etc).  Additionally, the product of invention II can be made by a materially different process, such as such as pre-applying the underfill and pressing the solder balls therethrough.
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the product as claimed can be made by another and materially different apparatus, such as a regular needle, a brush, a pressure injector mantle, or direct-depositing underfill having high wetting affinity or creep and pressing solder balls therethrough, etc.   
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified and require separate field of search. This shows that each invention has attained recognition in the semiconductor art as a separate subject of inventive effort, and also as a separate field of search.

If invention group I is elected, Applicant should additionally elect one of the following patentably distinct species of the claimed invention:
Species 1. The invention directed to the first embodiment disclosed in Fig 1a-1b
species 2. The invention directed to the second embodiment disclosed in Fig. 2a-2b 
species 3. The invention directed to the third embodiment disclosed in Fig. 3a-3b
species 4. The invention directed to the fourth embodiment disclosed in Fig. 4a-4b
The species are independent or distinct because these different embodiments are mutually exclusive from each other. Species 1 requires a flat-cut bottom with a bendable end; species 2 requires a flat-cut bottom with a pre-bent end; species 3 requires a bias-cut bottom; species 4 requires a flared bottom.  These species are not obvious variants of each other based on the current record.  

If invention group II is elected, Applicant should additionally elect one of the following patentably distinct species of the claimed invention:
species 5. The invention directed to the fifth embodiment as disclosed in fig 6c.
species 6. The invention directed to the sixth embodiment as disclosed in fig 6d.
species 7. The invention directed to the seventh embodiment as disclosed in fig 6e.
species 8. The invention directed to the eighth embodiment as disclosed in fig 8.
The species are independent or distinct because these different embodiments are mutually exclusive from each other. Species 5 requires that the underfill sides include one convex fillet and one straight sloping fillet and a second device is lateral adjacent to a first device; species 6 requires underfill sides with all convex fillets; species 7 requires underfill sides with all straight sloping fillets; Species 8 requires that the underfill sides include one convex fillet and one straight sloping fillet and a second device is stacked on a first device.  These species are not obvious variants of each other based on the current record.  

	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claim 1 appears to be generic for invention group 1.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•	the prior art applicable to one invention would not likely be applicable to another invention.
•	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention(s).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822